DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12th, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12th, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The reasons for allowance are based on the following:

The following claim limitations are not believed to be taught by the cited references identified in the information disclosure statement (IDS) submitted on November 12th, 2020:

Claims 1, and 12:
or if the strip is not backed up, backing up data that is in an object of a base version in the OSD and whose offset is the offset of the to-be-written strip and size is a size of the to-be-written strip to the storage location determined by using the version number of the to-be-written strip, the offset of the to-be-written strip, and the object ID of the to-be-written strip, wherein an object ID of the object of the base version is the same as the object ID of the to-be-written strip, and a version number of the object of the base version is a base version number; 

Claims 6, and 13:
or if the object is not backed up, backing up, by the data storage device, data in an object of a base version to a storage location determined by using the version number of the to-be-written strip and the object ID, wherein an object ID of the object of the base version is the same as the object ID of the to-be-written strip, and a version number of the object of the base version is a base version number; 

Claims 7, and 14:
or if the strip is not backed up, searching, one by one according to a descending order of snapshot times of objects, the objects whose object IDs are the same as the object ID of the to-be-read strip and version numbers are different from the version number of the to-be-read strip until an object that stores valid data in a storage location determined by using the offset of the to-be-read strip is found, using the found valid data as the to-be-read strip, and sending the to-be-read strip to the client server, wherein a version number of the object is corresponding to the snapshot ID that is of the latest snapshot of the file or the volume to which the to-be-read strip belongs and that exists before the object is generated.

Claims 11, and 16:
or if the object is not backed up, searching, one by one according to a descending order of snapshot times of objects, the objects whose object IDs are the same as the object ID of the to-be-read strip and version numbers are different from the version number of the to-be-read strip until an object that stores valid data in a storage location determined by using the offset of the to-be-read strip is found, using the found valid data as the to-be-read strip, and sending the to-be-read strip to the client server, wherein a version number of the object is corresponding to the snapshot ID that is of the latest snapshot of the file or the volume to which the to-be-read strip belongs and that exists before the object is generated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSAM TURKI SAMARA/
Examiner, Art Unit 2161














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161